DIREXION SHARES ETF TRUST Direxion Daily Brazil Bull 3X Shares (BRZU) Direxion Daily Brazil Bear 3X Shares (BRZS) Direxion Daily Canada Bull 3X Shares (CANU) Direxion Daily Canada Bear 3X Shares (CAND) Direxion Daily China Bull 3X Shares (YINN) Direxion Daily China Bear 3X Shares (YANG) Direxion Daily Developed Markets Bull 3X Shares (DZK) Direxion Daily Developed Markets Bear 3X Shares (DPK) Direxion Daily Emerging Markets Bull 3X Shares (EDC) Direxion Daily Emerging Market Bear 3X Shares (EDZ) Direxion Daily European Bull 3X Shares Direxion Daily European Bear 3X Shares Direxion Daily India Bull 3X Shares (INDL) Direxion Daily Latin America Bull 3X Shares (LBJ) Direxion Daily Indonesia Bull 3X Shares Direxion Daily Indonesia Bear 3X Shares Direxion Daily Malaysia Bull 3X Shares Direxion Daily Malaysia Bear 3X Shares Direxion Daily Russia Bull 3X Shares (RUSL) Direxion Daily Russia Bear 3X Shares (RUSS) Direxion Daily South Korea Bull 3X Shares (KORU) Direxion Daily South Korea Bear 3X Shares (KORZ) Direxion Daily Taiwan Bull 3X Shares Direxion Daily Taiwan Bear 3X Shares Direxion Daily Thailand Bull 3X Shares Direxion Daily Thailand Bear 3X Shares Direxion Daily Turkey Bull 3X Shares Direxion Daily Turkey Bear 3X Shares Supplement dated May 16, 2013 to the Prospectus and Statement of Additional Information (“SAI”) dated February 28, 2013, as supplemented March 1, 2013, March 15, 2013, April 5, 2013 and April 26, 2013 Effective May 24, 2013, the table under the heading “Creations, Redemptions and Transaction Fees - Transaction Fees on Creation and Redemption Transactions” beginning on page 686 of the statutory Prospectus is replaced with the following: Direxion Shares ETF Trust Fixed Transaction Fee Maximum Additional Charge for Purchases and Redemptions* In-Kind Cash NSCC Outside NSCC Outside NSCC Direxion Daily Basic Materials Bull 3X Shares Up to 300% of NSCC Amount Up to 0.15% Direxion Daily Brazil Bull 3X Shares Up to 300% of NSCC Amount Up to 0.50% Direxion Daily Brazil Bear 3X Shares N/A N/A Up to 0.50% Direxion Daily Canada Bull 3X Shares Up to 300% of NSCC Amount Up to 0.50% Direxion Daily Canada Bear 3X Shares N/A N/A Up to 0.50% Direxion Daily China Bull 3X Shares Up to 300% of NSCC Amount Up to 0.50% Direxion Daily China Bear 3X Shares N/A N/A Up to 0.50% Direxion Shares ETF Trust Fixed Transaction Fee Maximum Additional Charge for Purchases and Redemptions* In-Kind Cash NSCC Outside NSCC Outside NSCC Direxion Daily Clean Energy Bull 3X Shares Up to 300% of NSCC Amount Up to 0.15% Direxion Daily Clean Energy Bear 3X Shares N/A N/A Up to 0.15% Direxion Daily Commodity Related Bull 3X Shares Up to 300% of NSCC Amount Up to 0.15% Direxion Daily Commodity Related Bear 3X Shares N/A N/A Up to 0.15% Direxion Daily Corporate Bond Bull 3X Shares Up to 300% of NSCC Amount Up to 0.15% Direxion Daily Corporate Bond Bear 3X Shares N/A N/A Up to 0.15% Direxion Daily Developed Markets Bull 3X Shares Up to 300% of NSCC Amount Up to 0.50% Direxion Daily Developed Markets Bear 3X Shares N/A N/A Up to 0.50% Direxion Daily Dow 30 Bull 3X Shares Up to 300% of NSCC Amount Up to 0.15% Direxion Daily Dow 30 Bear 3X Shares N/A N/A Up to 0.15% Direxion Daily Emerging Markets Bull 3X Shares Up to 300% of NSCC Amount Up to 0.50% Direxion Daily Emerging Market Bear 3X Shares N/A N/A Up to 0.50% Direxion Daily Energy Bull 3X Shares Up to 300% of NSCC Amount Up to 0.15% Direxion Daily Energy Bear 3X Shares N/A N/A Up to 0.15% Direxion Daily European Bull 3X Shares Up to 300% of NSCC Amount Up to 0.50% Direxion Daily European Bear 3X Shares N/A N/A Up to 0.50% Direxion Daily Financial Bull 3X Shares Up to 300% of NSCC Amount Up to 0.15% Direxion Daily Financial Bear 3X Shares N/A N/A Up to 0.15% Direxion Daily Gold Miners Bull 3X Shares Up to 300% of NSCC Amount Up to 0.15% Direxion Daily Gold Miners Bear 3X Shares N/A N/A Up to 0.15% Direxion Daily Healthcare Bull 3X Shares Up to 300% of NSCC Amount Up to 0.15% Direxion Shares ETF Trust Fixed Transaction Fee Maximum Additional Charge for Purchases and Redemptions* In-Kind Cash NSCC Outside NSCC Outside NSCC Direxion Daily High Yield Bull 3X Shares Up to 300% of NSCC Amount Up to 0.15% Direxion Daily High Yield Bear 3X Shares N/A N/A Up to 0.15% Direxion Daily India Bull 3X Shares Up to 300% of NSCC Amount Up to 0.50% Direxion Daily Indonesia Bull 3X Shares Up to 300% of NSCC Amount Up to 0.50% Direxion Daily Indonesia Bear 3X Shares N/A N/A Up to 0.50% Direxion Daily Industrial Bull 3X Shares Up to 300% of NSCC Amount Up to 0.15% Direxion Daily Industrial Bear 3X Shares N/A N/A Up to 0.15% Direxion Daily Junior Gold Miners Index Bull 3X Shares Up to 300% of NSCC Amount Up to 0.15% Direxion Daily Junior Gold Miners Index Bear 3X Shares N/A N/A Up to 0.15% Direxion Daily Latin America Bull 3X Shares Up to 300% of NSCC Amount Up to 0.50% Direxion Daily Malaysia Bull 3X Shares Up to 300% of NSCC Amount Up to 0.50% Direxion Daily Malaysia Bear 3X Shares N/A N/A Up to 0.50% Direxion Daily Mid Cap Bull 3X Shares Up to 300% of NSCC Amount Up to 0.15% Direxion Daily Mid Cap Bear 3X Shares N/A N/A Up to 0.15% Direxion Daily Municipal Bond Taxable Bull 3X Shares Up to 300% of NSCC Amount Up to 0.15% Direxion Daily Natural Gas Related Bull 3X Shares Up to 300% of NSCC Amount Up to 0.15% Direxion Daily Natural Gas Related Bear 3X Shares N/A N/A Up to 0.15% Direxion Daily Real Estate Bull 3X Shares Up to 300% of NSCC Amount Up to 0.15% Direxion Daily Real Estate Bear 3X Shares N/A N/A Up to 0.15% Direxion Daily Regional Banks Bull 3X Shares Up to 300% of NSCC Amount Up to 0.15% Direxion Daily Regional Banks Bear 3X Shares N/A N/A Up to 0.15% Direxion Shares ETF Trust Fixed Transaction Fee Maximum Additional Charge for Purchases and Redemptions* In-Kind Cash NSCC Outside NSCC Outside NSCC Direxion Daily Retail Bull 3X Shares Up to 300% of NSCC Amount Up to 0.15% Direxion Daily Russia Bull 3X Shares Up to 300% of NSCC Amount Up to 0.50% Direxion Daily Russia Bear 3X Shares N/A N/A Up to 0.50% Direxion Daily S&P 500® Bull 3X Shares Up to 300% of NSCC Amount Up to 0.15% Direxion Daily S&P 500® Bear 3X Shares N/A N/A Up to 0.15% Direxion Daily Semiconductor Bull 3X Shares Up to 300% of NSCC Amount Up to 0.15% Direxion Daily Semiconductor Bear 3X Shares N/A N/A Up to 0.15% Direxion Daily Silver Miners Bull 3X Shares Up to 300% of NSCC Amount Up to 0.15% Direxion Daily Silver Miners Bear 3X Shares N/A N/A Up to 0.15% Direxion Daily Small Cap® Bull 3X Shares Up to 300% of NSCC Amount Up to 0.15% Direxion Daily Small Cap® Bear 3X Shares N/A N/A Up to 0.15% Direxion Daily South Korea Bull 3X Shares Up to 300% of NSCC Amount Up to 0.50% Direxion Daily South Korea Bear 3X Shares N/A N/A Up to 0.50% Direxion Daily Taiwan Bull 3X Shares Up to 300% of NSCC Amount Up to 0.50% Direxion Daily Taiwan Bear 3X Shares N/A N/A Up to 0.50% Direxion Daily Technology Bull 3X Shares Up to 300% of NSCC Amount Up to 0.15% Direxion Daily Technology Bear 3X Shares N/A N/A Up to 0.15% Direxion Daily Thailand Bull 3X Shares Up to 300% of NSCC Amount Up to 0.50% Direxion Daily Thailand Bear 3X Shares N/A N/A Up to 0.50% Direxion Daily TIPS Bull 3X Shares Up to 300% of NSCC Amount Up to 0.15% Direxion Daily TIPS Bear 3X Shares N/A N/A Up to 0.15% Direxion Shares ETF Trust Fixed Transaction Fee Maximum Additional Charge for Purchases and Redemptions* In-Kind Cash NSCC Outside NSCC Outside NSCC Direxion Daily Total Bond Market Bull 3X Shares Up to 300% of NSCC Amount Up to 0.15% Direxion Daily Total Market Bull 3X Shares Up to 300% of NSCC Amount Up to 0.15% Direxion Daily Total Market Bear 3X Shares N/A N/A Up to 0.15% Direxion Daily Turkey Bull 3X Shares Up to 300% of NSCC Amount Up to 0.50% Direxion Daily Turkey Bear 3X Shares N/A N/A Up to 0.50% Direxion Daily Utilities Bull 3X Shares Up to 300% of NSCC Amount Up to 0.15% Direxion Daily Utilities Bear 3X Shares N/A N/A Up to 0.15% Direxion Daily 7-10 Year Treasury Bull 3X Shares Up to 300% of NSCC Amount Up to 0.15% Direxion Daily 7-10 Year Treasury Bear 3X Shares N/A N/A Up to 0.15% Direxion Daily 20+ Year Treasury Bull 3X Shares Up to 300% of NSCC Amount Up to 0.15% Direxion Daily 20+ Year Treasury Bear 3X Shares N/A N/A Up to 0.15% For more information, please contact the Funds at (866) 476-7523. ***** Please retain a copy of this Supplement with your Prospectus and SAI.
